FILED
                            NOT FOR PUBLICATION                         OCT 20 2015

                                                                    MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                    U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ROMILO MAEDA-GARCIA;                          No. 07-75039
WILFREDO MAEDA,
                                              Agency Nos.        A077-381-966
             Petitioners,                                        A076-865-591
                                                                 A076-865-592
 v.                                                              A076-865-593

LORETTA E. LYNCH, Attorney General,
                                              ORDER
             Respondent.


Before: SCHROEDER and M. SMITH, Circuit Judges and BENITEZ,* District
Judge.

      The memorandum disposition filed on September 17, 2015 is amended as

follows:

      Replace the submission text on memorandum disposition page 1, lines 23-

24:

                     Argued and Submitted August 4, 2011**
                              Seattle, Washington




      *
            The Honorable Roger T. Benitez, United States District Judge for the
Southern District of California, sitting by designation.
      With:



                           Submitted August 4, 2011**
                              Seattle, Washington
                 Submission Vacated and Deferred August 2, 2011
                        Resubmitted September 15, 2015

      The petition for panel rehearing is otherwise denied. Further petitions for

rehearing and rehearing en banc shall not be entertained.